Name: Decision No 3092/94/EC of the European Parliament and of the Council of 7 December 1994 introducing a Community system of information on home and leisure accidents
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  social affairs;  EU finance;  information and information processing
 Date Published: 1994-12-21

 Avis juridique important|31994D3092Decision No 3092/94/EC of the European Parliament and of the Council of 7 December 1994 introducing a Community system of information on home and leisure accidents Official Journal L 331 , 21/12/1994 P. 0001 - 0006 Finnish special edition: Chapter 15 Volume 13 P. 0257 Swedish special edition: Chapter 15 Volume 13 P. 0257 DECISION No 3092/94/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 December 1994 introducing a Community system of information on home and leisure accidentsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 129a (2) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure referred to in Article 189b of the Treaty (3), Whereas the establishment of a Community system of information on home and leisure accidents forms a component part of a policy on consumer protection and the prevention of accidents; whereas its importance in this respect can be seen from the fact that the data collected pursuant to the demonstration project set up by Decision 86/138/EEC (4), are being put to specific uses by several Member States for the adoption of measures in the area of product safety; Whereas Decision 93/683/EEC (5) introduced a system of information on home and leisure accidents for one year in 1993; whereas the objective of preventing accidents requires a longer period and whereas a four-year period seems appropriate; Whereas national policies on protection of the health and safety of consumers as well as on prevention of home and leisure accidents are already being implemented in all the Member States; whereas, however, it is necessary, due to the increasing circulation of products in the framework of the internal market, to provide for specific action in order to allow, in this internal market, identification of the products involved in accidents and the combination of circumstances which might lead to these accidents; whereas, for this purpose, it is desirable for national authorities to have sufficiently homogeneous instruments so that the conclusions of one Member State can, where appropriate, be used in other Member States as well as at Community level; Whereas, although the management of consumer safety is primarily the responsibility of each Member State, Community financial involvement can help the Member States to overcome the problems of the actual collection of data at national level; whereas the Commission must therefore provide coordination and contribute to the homogeneous implementation of action taken at national level, by promoting the dissemination of information on home and leisure accidents to all the competent authorities; Whereas a Community framework and Community financial assistance are necessary to avoid major distortions, since a number of Member States would not have the necessary resources to obtain by themselves the data on home and leisure accidents which help to establish a policy on consumer protection; Whereas steps should be taken to ensure the overall quality of the data and, in the context of the internal market and Council Directive 92/59/EEC of 29 June 1992 on general product safety (1), to make it possible for all Member States to collect the information needed for the monitoring of the products involved in accidents; whereas such data must be obtained from hospital casualty departments, or alternative sources suffering equal guarantees of reliability of the data; Whereas the Community aspects of the collection of data oblige the Member States to use a homogeneous methodology for the collection and production of information for transmission to the Commission; whereas this constraint is not disproportionate to the objective pursued; whereas by its very nature, this system is not appropriate to serve as statistical proof, a fact which should be pointed out each time the system is referred to; Whereas the Commission will, for the application of this Decision, use the Committee provided for in Article 10 (1) of Directive 92/59/EEC for the purpose of assisting the Commission in defining the technical aspects in connection with the implementation and the improvement of the system; Whereas the provision of specific information by the Member States, at the Commission's request, on products or groups of products involved in accidents is necessary for the development of a Community policy on product safety; Whereas the Member States must also be in a position to make annual summary reports to the Commission; whereas the conclusions drawn by the Member States in those reports should make it possible for the Commission, in concert with the Member States, to determine what action should be taken at Community level; Whereas, finally, the introduction of an information system on home and leisure accidents appears, under these conditions, to be necessary at Community level to support and complement the policy carried out by the Member States in this important area to achieve a high level of consumer protection and it does not exceed what is necessary to promote the prevention of such accidents; it is therefore consonant with the principle of subsidiarity, HAVE ADOPTED THIS DECISION: Article 1 1. A Community system of information on home and leisure accidents, hereinafter referred to as 'the system`, is hereby set up for the period 1994 to 1997. The specifications and operating procedures of the system are defined in Annex I. 2. The system's objective should be to collect data on home and leisure accidents with a view to promoting accident prevention, improving the safety of consumer products and informing and educating consumers so that they make better use of products, at both national and Community level. 3. This Decision shall not apply to occupational accidents and illness, nor to road, rail, sea or air traffic accidents. Article 2 1. Member States shall be responsible for implementing the system. They shall process directly the data collected and submit to the Commission annual reports containing summaries and evaluations at national level of the results obtained and the conclusions they draw from those results. These reports must be forwarded at the latest at the end of the fourth month of the year following the year in question. 2. The Community financial support provided for in Article 3 (2) shall be tied to the submission of the annual report referred to in paragraph 1. 3. Member States shall supply the Commission, at its request with the data available on the safety of certain products or categories of product involved in home and leisure accidents and the circumstances surrounding such accidents. 4. Member States shall designate the authority or authorities responsible for the collection and transmission of the data and shall inform the Commission of the names and addresses of those authorities. The Commission shall forward that information to all Member States with a view to facilitating direct exchanges of information between national authorities. 5. In the interests of transparency in the use of Community funds, each Member State shall ensure appropriate publication of the report referred to in paragraph 1. Article 3 1. To improve the compatibility of the methodologies used, the Commission shall, in accordance with the procedure laid down in Article 7, at the latest by the end of the first year of the system's functioning, and on the basis of previous experience, draw up new rules designed to bring about greater uniformity of codes, definitions, classification of data and presentation of national reports. To this end the Commission shall, in particular, take into account the codes and models already existing at international or Community level. 2. The Commission shall help finance implementation of the system in the Member States, in accordance with the detailed rules laid down in Annex II. 3. The Commission shall process, summarize and publish each year the data received from the Member States and shall disseminate them in an appropriate manner at Community level, in particular to the Consumer Consultative Council, to European or national consumer associations, to European consumer information centres and to European standardization bodies. This information will be directly accessible to consumers by means of the network for the exchange of information on the rights of consumers in the Community. The Commission shall also undertake information campaigns, in so far as they are necessary at Community level. Article 4 1. The Commission and the Member States shall ensure that, in the course of the collection and forwarding of information, all identifying details or those which enable identities to be deduced are removed so that the identity of victims remains confidential. 2. Any referenced use of data in the Member States in official publications shall be accompanied by a statement to the effect that the Community system of information on home and leisure accidents provides only general indications and cannot be regarded as statistical proof of the safety or lack of safety of a given product. Article 5 The Community financial resources deemed necessary for implementing the system shall be ECU 2,5 million per year for the period 1994 to 1997. The amount shall fall within the current financial perspective. The budget authority shall determine the appropriations available for each financial year taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 6 1. At the beginning of 1995 the Commission shall draw up a report, together with any appropriate proposals for amendments, including those concerning the distribution among the Member States, from 1 January 1996, of hospitals participating in the system so as to make the representativity of the sample homogeneous. 2. At the beginning of 1996 the Commission shall draw up a more general assessment report on the operation of the system, together with any proposals for amendments, where appropriate, to the arrangements for the allocation of financial support. 3. By 31 December 1997 at the latest the Commission shall draw up a final report on the implementation and effectiveness of the system. 4. In drawing up its reports, the Commission shall take due account of experience gained from previous assessments and pay particular attention to the following: - the timeliness, quality and comparability of the data provided by the Member States, - the need to adjust existing codes and to adopt new codes and common coding principles in view of the increasing number of new products, - ease of access to information, - the enhanced value of the data to the Member States and the Community. The reports shall be submitted to the European Parliament, the Council and the Economic and Social Committee. Article 7 1. The Commission shall be assisted by the Committee set up by Article 10 (1) of Directive 92/59/EEC. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. 3. The Committee may, at the request of the Commission or a Member State, examine any issue linked with the application of this Decision. Article 8 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. Article 9 This Decision is addressed to the Member States. Done at Brussels, 7 December 1994. For the European Parliament The President K. HAENSCH For the Council The President G. REXRODT (1) OJ No C 104, 12. 4. 1994, p. 15 and OJ No C 157, 8. 6. 1994, p. 11. (2) OJ No C 195, 18. 7. 1994, p. 52 (3) Opinion of the European Parliament of 5 May 1994 (OJ No C 205, 25. 7. 1994, p. 396), Council common position of 11 July (OJ No C 244, 31. 8. 1994, p. 83) and Decision of the European Parliament of 26 October 1994 (not yet published in the Official Journal). (4) OJ No L 109, 26. 4. 1986, p. 23, as amended by Decision 90/534/EEC (OJ No L 296, 27. 10. 1990, p. 64). (5) OJ No L 319, 21. 12. 1993, p. 40. (1) OJ No L 228, 11. 8. 1992, p. 24.